IN THE COURT OF APPEALS OF TENNESSEE
                       MIDDLE SECTION AT NASHVILLE

                                                                    FILED
                                                                    October 17, 1997
FIRST AMERICAN NATIONAL BANK, )
                              )
                                                                   Cecil W. Crowson
      Plaintiff/Appellee,     )
                                                                  Appellate Court Clerk
                              )                   Appeal No.
                              )                   01-A-01-9702-CH-00051
VS.                           )
                              )                   Davidson Chancery
                              )                   No. 93-3015-III(II)
NATIONAL PROJECT SERVICES,    )
INC.,                         )
                              )
      Defendant/Appellant.    )


                     ORDER ON PETITION TO REHEAR


              The appellant has filed a petition to rehear. Upon consideration of

the petition and the entire record in this case, it is the judgment of the court that the

petition should be overruled.

              It is so ordered.

              ENTER this _____ day of October, 1997.




                                           _______________________________
                                           HENRY F. TODD, PRESIDING JUDGE
                                           MIDDLE SECTION



                                           _______________________________
                                           SAMUEL L. LEWIS, JUDGE



                                           _______________________________
                                           BEN H. CANTRELL, JUDGE